Citation Nr: 0633088	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  93-02 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disorder, prior to December 3, 
1995.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and herniated intervertebral disc 
at L4-5, for the period on and after December 3, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  The veteran's case comes from the VA 
Regional Office in Cleveland, Ohio.  This case was remanded 
by the Board in October 1998 and July 2003 for additional 
development.


FINDINGS OF FACT

1.  For the period prior to December 3, 1995, the veteran's 
service-connected low back disorder was chiefly manifested by 
pain with radiation into the lower extremities and maximum 
range of motion of 80 degrees of forward flexion, 15 degrees 
of backward extension, 20 degrees of lateral flexion, 
bilaterally, and 25 degrees of rotation, bilaterally.

2.  For the period on and after December 3, 1995, the 
veteran's service-connected degenerative disc disease and 
herniated intervertebral disc at L4-5, was and is chiefly 
manifested by pain with radiation into the lower extremities, 
muscle spasms, and maximum range of motion of 40 degrees of 
forward flexion, 10 degrees of backward extension, 20 degrees 
of lateral flexion, bilaterally, and 30 degrees of rotation, 
bilaterally.


CONCLUSIONS OF LAW
	
1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected low back disorder, prior 
to December 3, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1995).

2.  The criteria for an evaluation in excess of 40 percent 
for the veteran's service-connected disc disease and 
herniated intervertebral disc at L4-5, for the period on and 
after December 3, 1995, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims on appeal, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Subsequent to 
initial adjudication, a letter dated in February 2003 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in January 2004, 
subsequent to remand.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for a back condition was granted by an 
April 1973 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5099, 
effective April 9, 1972.  A December 1986 rating decision 
changed the disability description to low back pain and 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective June 30, 1986.  The veteran's 
claim for an increased rating was dated in April 1991.  A 
February 2003 supplemental statement of the case changed the 
disability description to degenerative disc disease and 
herniated intervertebral disc at L4-L5 and assigned a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective December 3, 1995.

A May 1991 VA medical examination report noted that the 
veteran was self-employed in the area of tax accounting.  The 
report stated that the veteran had normal lumbar lordosis, 
forward flexion of 0 to 85 degrees, lateral flexion of 20 to 
25 degrees, bilaterally, and straight leg raise of 80 
degrees, bilaterally.  The report also stated that the 
veteran was able to squat with some discomfort.  The 
diagnosis was low back derangement secondary to trauma.

A May 1991 VA outpatient medical record stated that the 
veteran complained of a stiff back and gave an assessment of 
alteration in comfort.  A further May 1991 VA outpatient 
medical record stated that the veteran complained of back 
pain with radiation to the right lower extremity.  The record 
stated that the veteran had chronic low back pain and his 
spinal motions were within normal limits.  The impression was 
lumbosacral strain.

A July 1991 VA outpatient medical record stated that the 
veteran complained of low back pain and that x-ray 
examination had revealed spina bifida at S1.

An October 1991 VA outpatient medical record stated that the 
veteran complained of back pain.  On observation, the record 
noted a disc problem.  The assessment was alteration in 
comfort.

A February 1992 VA outpatient medical record stated that the 
veteran was seen for a follow-up for back pain.  The record 
stated that he was taking Motrin.  A second February 1992 VA 
outpatient medical record stated that the veteran complained 
of lower back pain.  The assessment was alteration in 
comfort.  A third February 1992 VA outpatient medical record 
stated that the veteran needed a lumbosacral corset.

An April 1992 VA outpatient medical report stated that the 
veteran complained of low back pain with some numbness noted 
in the feet and pain in the back of the legs.

In a transcript of an April 1992 hearing before the RO, the 
veteran stated that he had back pain all the time right above 
the buttock area and that it radiated to his buttocks, upper 
back, and shoulders.  The veteran further stated that he 
could bend with some discomfort, was not able to touch his 
toes, had difficulty climbing and descending stairs, could 
not walk long distances, became uncomfortable after sitting 
for long periods, experienced an increase in symptoms during 
cold weather, and could only sleep on his side.  The veteran 
also stated that he was forced to quit his job with the 
postal service in 1985 due to his back condition and since 
then he had been self-employed at home doing taxes and was 
able to get by with that type of work.

A May 1992 VA medical examination report stated that the 
veteran complained of low back pain with constant pulling in 
his leg, extending up to his shoulder and reported being 
unable to walk on the ball of his foot or his heels, problems 
squatting, and pain on motion.  On examination, no postural 
abnormalities or muscle spasms were noted.  On range of 
motion testing, the veteran's forward flexion was to 90 
degrees, his backward extension was to 25 degrees, and his 
lateral flexion was to 30 degrees.  During range of motion 
testing, the veteran placed his right hand on the iliac crest 
area of his back.  No abnormalities were noted on ankle and 
knee jerks, bilaterally.  An attached x-ray examination 
report of the lumbar spine gave an impression of spasm and 
noted a suggestion of spina bifida occulta.

An October 1992 VA medical certificate stated that the 
veteran complained of chronic low back pain.  On physical 
examination, the back was mildly tender at C5 and C6 with a 
mild reduction in range of motion.  The impression was 
degenerative joint disease of the spine.

A January 1993 VA outpatient medical record stated that the 
veteran complained of low back pain.  On examination, the 
veteran had normal straight leg raise, bilaterally, normal 
tendon reflexes, no muscle spasms, and a range of motion 
within normal limits.  The diagnosis was lumbosacral 
radiculopathy. 

A second January 1993 VA outpatient medical record stated 
that the veteran complained of low back pain which increased 
when sitting and on flexion.  On physical examination, the 
record noted limited range of motion of his back secondary to 
pain, with spasms, tenderness, and normal straight leg raise, 
bilaterally.  The assessment was chronic low back pain 
without radiculopathy.

A February 1993 VA electromyography report stated that the 
impression was that the findings were consistent with a 
normal study and no evidence of lumbosacral radiculopathy.

A February 1993 VA physical therapy report stated that the 
veteran complained of low back pain and had limited forward 
flexion of the lower back secondary to pain.

A March 1993 VA outpatient medical record stated that the 
veteran complained of low back pain.  The record noted that 
there had not been much improvement in the low back area and 
that the veteran had normal muscle strength in all 
extremities.

A March 1993 VA physical therapy report stated that the 
veteran's lower back range of motion was within normal limits 
and muscle strength was normal.

In a transcript of an April 1993 hearing before the RO, the 
veteran stated that, at the May 1992 VA medical examination, 
he was not given a thorough examination without his back 
brace and the examination report did not reflect his level of 
disability.  The veteran further stated that he was employed 
as a sales representative with the cable industry and was 
able to do his job effectively, despite his low back 
disorder.  The veteran also stated that he could not bend to 
his left with his corset off, had constant pain in his back 
at times, had radiating pain into his lower buttocks, was 
able to do minor chores such as washing dishes, and was able 
to sleep the whole night after putting a layer of foam on top 
of his mattress.

An April 1993 VA outpatient medical record stated that the 
veteran's low back pain continued with radiation to the back 
of his thighs, but not to his toes.  On physical examination, 
the veteran had decreased flexion due to pain, with no 
abnormalities in his lower extremities and no neurological 
defects.  The impression was low back pain.

An April 1993 VA neurologic examination report stated that 
the veteran complained of low back pain radiating down the 
posterior thigh calves and causing numbness in the soles of 
his feet and toes.  On neurological examination, the veteran 
had straight leg raise to 90 degrees, bilaterally, decrease 
in pin prick sensation in the left lateral malleolus area, 
and normal power.

A second April 1993 VA medical examination report stated that 
the veteran complained of constant, chronic low back pain 
with radiation to the posterior aspect of the thighs.  On 
examination, the veteran's gait was normal and he had normal 
lumbar lordosis.  On range of motion testing, he had forward 
flexion of 80 degrees, backward extension of 15 degrees, 
lateral flexion of 20 degrees, bilaterally, rotation of 25 
degrees, bilaterally, and straight leg raise of 60 degrees on 
the right and 70 degrees on the left.

A May 1993 VA outpatient medical record stated that the 
veteran experienced occasional low back pain.  On 
examination, the veteran was ambulatory without gait aid and 
his upper and lower extremity muscle strength was normal.

VA outpatient medical records from June 1994, December 1994, 
March 1995, June 1995, September 1995, December 1995, March 
1996, September 1996, December 1996, and September 1997 noted 
various complaints of low back pain and gave various 
assessments including alteration in comfort due to pain, 
alteration in comfort due to cold, and back pain.

A February 1997 VA x-ray examination report stated that the 
veteran's lumbosacral spine alignment was normal, there was 
no evidence of fracture or dislocation, pelvic phleboliths 
were identified, and there were mild osteoarthritic changes 
seen in both hip joints.  The impression was mild 
degenerative arthritis and mild disc desiccation with mild 
disc bulge at L4-L5.

An April 1997 VA magnetic resonance imaging (MRI) examination 
report stated that the veteran's lumbar spine was viewed and 
that there was evidence of mild degenerative arthritis, mild 
disc desiccation with mild disc bulge at L4-L5, no focal loss 
of marrow signal in the lumbar vertebral bodies, normal 
lumbar spinal canal dimensions, and the conus medullaris was 
well delineated and unremarkable.  The impression was mild 
degenerative arthritis and mild disc desiccation with mild 
disc bulge at L4-L5.


A June 1997 VA outpatient medical record stated that the 
veteran complained of low back pain.

A December 1997 VA outpatient medical record stated that the 
veteran complained of low back pain.  The veteran reported 
impairment in activities of daily life and impairment in 
walking without an assistive device.  On physical 
examination, the veteran's upper and lower extremities had 
normal strength, bilaterally.  The veteran had forward 
flexion of 6 to 8 inches away from his toes, limited 
extension, and lateral flexion within normal limits.  The 
veteran's bilateral straight leg raise was normal, his 
lateral pin prick sensation was intact, he was able to 
ambulate in both toes and heels, and his gait was normal.  
The assessment was chronic low back pain, mild disc bulge at 
L4-L5.

A December 1997 VA physical therapy report stated that the 
veteran complained of low back pain radiating with numbness 
to the left leg and down to the toes.  On physical 
examination, the veteran had limited lumbar range of motion 
secondary to back muscle spasm and hamstring muscle spasm and 
tightness secondary to pain.  The muscle strength of the 
veteran's back was reported as 3+ to 4 out of 5.  The 
diagnosis was chronic low back pain, arthritis of the lower 
spine.

A January 1999 VA outpatient medical record stated that the 
veteran complained of low back pain.  The assessment was low 
back pain.

An April 1999 VA call report stated that the veteran 
requested to see his provider for severe back pain which 
started the previous Friday and was getting worse.  The 
veteran described the pain as sharp and radiating down the 
left side of his buttock and his left leg.  A VA outpatient 
medical record dated later that day stated that the veteran 
complained of low back pain radiating to the left hip with 
numbness in the toes of the left foot.  The assessment was 
degenerative disc disease.

A September 1999 VA outpatient medical record stated that the 
veteran complained of low back pain.  The assessment was an 
increase in back pain and degenerative joint disease.

A February 2000 VA outpatient medical record stated that the 
veteran was doing well except for back and neck pain which 
seemed to have worsened.  The assessment was degenerative 
joint disease of the back and neck.

A March 2002 VA medical examination report stated that the 
veteran complained of pain in the upper lumbar area which did 
not radiate to his legs as frequently as it had previously, 
though occasional radiation to the left leg was still 
reported.  The veteran reported no bladder or bowel control 
problems, no weakness in his legs, no sensory problems in his 
legs, and being able to walk up to two miles on a treadmill.  
He further reported that he still functioned in his job as a 
cost engineer for a financial firm.  On physical examination, 
the report stated that the veteran's gait was normal, his 
spine was midline, there was no tenderness along the midline 
or in the paraspinous musculature, and there was no pes 
planus muscle spasm.  The range of motion of the veteran's 
lumbar spine was reported as being 50 degrees of forward 
flexion, with pain at 40 degrees, 10 degrees of backward 
extension, 20 degrees of lateral flexion, bilaterally, and 30 
degrees of rotation, bilaterally.  The report stated that the 
veteran's movements were restricted because of subjective 
complaints of pain.  The examiner found that the veteran had 
normal range of motion of the lumbar spine.  The sensory 
examination was normal throughout and strength of the lower 
extremities was equal and full.  The veteran's gait and 
posture were normal, Goldthwaite's testing was negative, and 
stressing of the sacroiliac joint did not produce pain.  The 
assessment was mechanical low back pain, noted as probably 
secondary to degenerative disc disease.  The examiner stated 
that an x-ray of the veteran's spine showed early 
degenerative changes of the lumbar 4-5 disc space but 
concluded that the veteran did not have any radicular 
symptoms or any other features of cord compression.  The 
examiner found that the veteran's pain was mildly to 
moderately disabling to his daily activities.

A March 2002 private MRI report stated that the veteran had 
moderate central disc herniation at L4-L5 that was slightly 
concentric to the left and contacted the ventral roots of the 
L5 nerves bilaterally, particularly on the left.  The report 
also stated that there was mild degenerative disc 
desiccation.  The impression was abnormal, degenerative disc 
disease and herniated intervertebral disc at L4-L5.

A November 2005 private medical bill showed that the veteran 
had diagnoses of spasm of muscles and other syndromes 
affecting the cervical region.  The bill also showed that the 
veteran was seen for treatment of these conditions, including 
manipulation, electrical stimulation, and intersegmental 
traction 22 times between March 2000 and July 2000 and 47 
times between December 2001 and December 2002.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

I.  Evaluation Prior to December 1995

Under the criteria in effect prior to December 1995, lumbar 
strains were evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002) and limitation of motion of the lumbar spine 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Under Diagnostic Code 5295, a 20 percent evaluation was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent evaluation was warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1995).

A 40 percent evaluation under this version of Diagnostic Code 
5295 is not warranted prior to December 3, 1995.  The 
evidence did not indicate a listing of the whole spine to the 
opposite side or positive Goldthwaite's sign.  While the 
evidence demonstrates that the veteran experienced a 
limitation of forward bending, it was not of sufficient 
severity to be characterized as marked.  The veteran's 
forward flexion was limited to 85 degrees in May 1991 and 80 
degrees in April 1993.  Further reports showed normal range 
of motion on forward flexion in May 1992, January 1993, and 
March 1993.  The greatest limitation of range of motion on 
forward flexion demonstrated prior to December 3, 1995 was 80 
degrees.  The normal range of motion of the thoracolumbar 
spine on forward flexion is 90 degrees.  38 C.F.R. § 4.71a, 
Plate V (2006).  As this is only a 10 degree limitation of 
motion and the veteran had a normal range of motion on 
flexion twice in the preceding 4 months, the Board does not 
find that the veteran's limitation of forward bending was 
severe enough to be characterized as marked.

Furthermore, loss of lateral motion was not shown prior to 
December 3, 1995, nor were osteo-arthritic changes.  Finally, 
the evidence of record does not create an overall picture of 
the veteran's low back disorder, prior to December 3, 1995, 
that is best characterized as severe.  While the evidence 
shows that the veteran repeatedly experienced limitation in 
range of motion, it was mild to moderate in severity and was 
interspersed with periods of normal movement.  Accordingly, 
an evaluation in excess of 20 percent, prior to December 3, 
1995, is not warranted under Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1995).

Under Diagnostic Code 5292, a 20 percent evaluation was 
warranted if limitation of motion of the lumbar spine was 
moderate and a 40 percent evaluation was warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1995).

A 40 percent evaluation under this version of Diagnostic Code 
5292 is not warranted prior to December 3, 1995.  The 
veteran's forward flexion was limited to 85 degrees in May 
1991 and 80 degrees in April 1993.  Further reports showed 
normal range of motion on forward flexion in May 1992, 
January 1993, and March 1993.  The greatest limitation of 
range of motion on forward flexion demonstrated prior to 
December 3, 1995 was 80 degrees.  The normal range of motion 
of the thoracolumbar spine on forward flexion is 90 degrees.  
38 C.F.R. § 4.71a, Plate V (2006).  Accordingly, severe 
limitation of motion of the lumbar spine was not shown.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1995).

Under the criteria in effect for intervertebral disc syndrome 
prior to December 1995, a 20 percent evaluation was warranted 
for a moderate case with recurring attacks, a 40 percent 
evaluation was warranted for a severe case with recurrent 
attacks and intermittent relief, and a 60 percent evaluation 
is warranted for a pronounced case with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1995).

A 40 percent evaluation under Diagnostic Code 5293 is not 
warranted prior to December 3, 1995.  Intervertebral disc 
syndrome was not shown by the evidence prior to December 
1995, nor was radiculopathy.  Accordingly, Diagnostic Code 
5293 is not applicable to manifestations of the veteran's 
back prior to December 3, 1995.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1995).

II.  Evaluation On and After December 1995

A.  Evaluation Under Spine Regulations Prior to 2003

The 40 percent evaluation is the highest rating available for 
the veteran's low back disorder under the version of 
Diagnostic Code 5295 prior to 2003.  Thus, given the 
disability evaluation assigned the veteran's service-
connected low back disorder for the period on and after 
December 3, 1995, an increased rating under Diagnostic Code 
5295 cannot be awarded as the maximum award possible under 
the criteria for that diagnostic code is currently assigned.

Moreover, the 40 percent evaluation currently assigned is the 
highest rating available for the veteran's low back disorder 
under Diagnostic Code 5292 prior to 2003.  Thus, a rating in 
excess thereof under Diagnostic Code 5292 cannot be awarded 
because the maximum award possible under the criteria for 
that diagnostic code is currently assigned.


1.  Evaluation Of Intervertebral Disc Syndrome 
From December 1995 To September 2002

Under the criteria in effect for intervertebral disc syndrome 
prior to September 23, 2002, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief, and a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

A 60 percent evaluation under Diagnostic Code 5293 is not 
warranted for the period on and after December 3, 1995.  
While the evidence of record shows that the veteran 
experienced muscle spasms and other neurological findings 
appropriate to the site of the diseased disc, the February 
1997 VA x-ray examination report and the April 1997 VA MRI 
examination report both stated that the veteran's disc 
desiccation and disc bulge were mild.  The December 1997 VA 
outpatient medical record stated that the veteran's disc 
bulge was mild.  An additional December 1997 VA outpatient 
treatment record noted that the veteran complained of pain 
radiating with numbness to the left leg down to the toes.  An 
April 1999 VA outpatient medical record reported low back 
pain radiating to the left hip with numbness in the toes of 
the left foot.  The March 2002 VA medical examination report 
stated that the veteran's spine showed early degenerative 
changes, with no radicular symptoms, the sensory examination 
was normal throughout, and strength in the lower extremities 
was normal.  The March 2002 private MRI report found 
degenerative disc disease and herniated intervertebral disc 
at L4-L5.

The 40 percent evaluation assigned to the veteran's low back 
disorder for the period on and after December 3, 1995 under 
the provisions of Diagnostic Code 5293 contemplates severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Based on the above medical evidence, a 
60 percent evaluation is not for assignment under the 
provisions of Diagnostic Code 5293 as persistent symptoms 
have not been shown that are compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

2.  Evaluation Of Intervertebral Disc Syndrome 
From September 2002 to September 2003

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the previous 
12 months, or by combining under the combined rating tables, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); see also 38 C.F.R. § 4.25 (2003). 

Beginning September 23, 2002, a 60 percent evaluation was 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation was assigned when the incapacitating 
symptom episodes last at least four weeks but less than six 
weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  This 
remained essentially unchanged in the revisions effective on 
September 26, 2003.  In June 2004, a correction was published 
to reinsert material that was inadvertently omitted from the 
initial publication of the 2003 revision.  69 Fed. Reg. 32449 
(2004).  

Diagnostic Code 5293 indicates that an incapacitating episode 
is a period of acute signs and symptoms due to this 
disability that requires bed rest prescribed by a physician 
and treatment by a physician.  See Id. at Note (1).

A 60 percent evaluation under Diagnostic Code 5293 is not 
warranted during this period as the evidence does not show 
that the veteran experienced incapacitating episodes of 6 
weeks duration during the previous 12 months.  While the 
veteran was prescribed many different forms of treatment for 
his disability, including Motrin, a lumbosacral corset, 
manipulation, electrical stimulation, and intersegmental 
traction, the evidence does not show bed rest was ever among 
the treatment recommended.  As such, the revised version of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an evaluation 
higher than 40 percent, based upon incapacitating episodes.

Under this revised version of Diagnostic Code 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disorder, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  When evaluating the 
disability on the basis of chronic manifestations, the 
orthopedic disabilities are evaluated using the criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).

The March 2002 VA medical examination report showed the range 
of motion of the lumbar spine was 50 degrees of forward 
flexion, 10 degrees of backward extension, 20 degrees of 
lateral flexion, bilaterally, and 30 degrees of rotation, 
bilaterally.  The Board finds that this limitation of motion 
is best characterized as moderate and, accordingly, a 20 
percent evaluation would be warranted for the orthopedic 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 
rating in excess of 20 percent for the orthopedic 
manifestations of the veteran's back would not be warranted 
under Diagnostic Code 5295, as listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion was not shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Moreover, the March 2002 VA examination reported the 
veteran's sensory examination was normal, with no radicular 
symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003).  As such, separate orthopedic and neurologic 
evaluations combined under 38 C.F.R. § 4.25 would not result 
in an evaluation in excess of 40 percent.

Thus, the revised version of Diagnostic Code 5293, effective 
from September 2002 to September 2003 does not provide an 
evaluation in excess of 40 percent for service-connected 
degenerative disc disease and herniated intervertebral disc 
at L4-5.

B.  Evaluation Under Spine Regulations Subsequent to 
September 2003

Under the criteria effective September 26, 2003, degenerative 
disc disease and herniated intervertebral disc are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243 (2006).  Intervertebral disc 
syndrome is to be evaluated under the General Formula For 
Rating Diseases And Injuries Of The Spine or Under The 
Formula For Rating Intervertebral Disc Syndrome Based On 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Under the General Rating Formula For Rating Diseases And 
Injuries Of The Spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching of the 
lumbar spine with degenerative arthritis, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006).  In the instant case, the March 2002 VA 
examination indicated the forward flexion of the lumbar spine 
was to 50 degrees.  As unfavorable ankylosis of the entire 
thoracolumbar spine has not been shown by the evidence of 
record, an evaluation in excess of 40 percent is not 
warranted under Diagnostic Code 5242.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent evaluation is 
warranted when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months; a 60 percent evaluation was assigned when 
there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks.  An incapacitating episode is a period of acute 
signs and symptoms due to this disability that requires bed 
rest prescribed by a physician and treatment by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

A 60 percent evaluation under Diagnostic Code 5243 is not 
warranted as the evidence does not show that the veteran 
experienced incapacitating episodes of 6 weeks duration 
during the previous 12 months.  While the veteran was 
prescribed many different forms of treatment for his 
disability, including Motrin, a lumbosacral corset, 
manipulation, electrical stimulation, and intersegmental 
traction, the evidence does not show bed rest was ever among 
the treatment recommended.  As such, Diagnostic Code 5243 
cannot serve as a basis for an evaluation higher than 40 
percent, based upon incapacitating episodes.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2006).  Separate evaluations for neurologic 
manifestations of the veteran's low back disorder are also 
not warranted.  

The March 2002 VA medical examination reported that the 
veteran's sensory examination was normal, with no radicular 
symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).  As such, a separate neurologic evaluation is not 
warranted.

Pain has not been shown to limit low back motion to such a 
degree so as to warrant a higher evaluation under the 
relevant diagnostic codes.  See 38 C.F.R. § 5292 (2002); see 
also 38 C.F.R. § 5242 (2006).  In this regard, it is noted 
that the veteran has consistently reported back pain, but 
that the objective evidence reveals that it has never 
resulted in limitation of motion beyond 40 degrees of forward 
flexion.  Accordingly, a rating in excess of 40 percent for 
the veteran's low back disorder due to pain and functional 
impairment has not been shown by the objective evidence of 
record. 

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The assigned evaluations reflect the degree of 
impairment shown throughout the course of this appeal.


ORDER

An evaluation in excess of 20 percent for service-connected 
low back disorder, prior to December 3, 1995, is denied.

An evaluation in excess of 40 percent for degenerative disc 
disease and herniated intervertebral disc at L4-5, for the 
period on and after December 3, 1995, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


